Title: From George Washington to Major Christopher French, 19 October 1775
From: Washington, George
To: French, Christopher



Sir
[Cambridge] Octo. 19th 1775

Your Letter of the  Inst. was duly received. Doctr Franklin the Chairman of the Committee of Safety of Philadelphia

is now in Camp, & when the necessary Attention to Matters of greater Importance will Admit, I propose to make the proper Inquiries, & then will endeavour to Settle the Matter in Question in Such a Manner as I hope will be final & Satisfactory. In the Mean time I must acquaint you that those Gentlemen who came from Philadelphia informed me that the Liberty of wearing your Swords was not made a Subject of Discussion but passed wholly unnoticed, which induced me to Say I did not know whether the Liberty was given or taken. My Time & other Engagements does not admit my Continuing this Correspondence, but I shall have a real Pleasure in making your Situation as comfortable & convenient as my Duty will Allow. I am Sir, &c.
